Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a prison disciplinary hearing, petitioner was found guilty of creating a disturbance and interfering with a staff member. Presented in evidence at the hearing was the misbehavior report, describing in detail the confrontation which took place between petitioner and correction officers when petitioner attempted the unauthorized transfer of a typewriter from his cell to the prison law library. The account set forth in the misbehavior report was by itself sufficiently detailed and probative to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). The determination is, accordingly, confirmed.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.